                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MARYLAND



ASHLEY ALBERT, et al.,                                    Civil Action No. 8:20-CV-01936-
                                                          PWG
                              Plaintiffs,


        v.                                                NOTICE OF APPEARANCE


GLOBAL TEL*LINK CORP., et al.,

                              Defendants.




TO THE CLERK AND ALL PARTIES OF RECORD:

        Please enter the appearance of Jonathan I. Gleklen, a member in good standing of the bar

of this Court, on behalf of defendant Global Tel*Link Corporation. I certify that I am admitted

to practice in this Court.




July 23, 2020

                                            By:   /s/ Jonathan I. Gleklen
                                                  Jonathan I. Gleklen Bar No. 21350
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  601 Massachusetts Ave, NW
                                                  Washington, DC 20001-3743
                                                  Tel: 202-942-5454
                                                  Fax: 202-942-5999
                                                  jonathan.gleklen@arnoldporter.com
